DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STEPHEN J. BYERS,
                              Appellant,

                                     v.

                    ANTIQUERS AERODROME, INC.,
                             Appellee.

                               No. 4D19-3171

                           [November 19, 2020]

  Consolidated appeal from the State of Florida, Department of Economic
Opportunity; L.T. Case No. 18-37 and DOAH L.T. Case No. 18-1732.

    Robert L. Shearin, Esq. of Law Offices of Robert L. Shearin, Boca Raton,
for appellant.

   Keith F. Backer, Esq. and Jonathan A. Yellin, Esq. of Backer Aboud
Poliakoff & Foelster, LLP, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.